Citation Nr: 0330960	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  97-00 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for residuals of 
poliomyelitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1952.

This case comes before the Board of Veterans' Appeals 
(Board) from a December 1996 RO decision which denied an 
increase in a 50 percent rating for residuals of 
poliomyelitis.  An RO hearing was held in March 1997.  In 
January 2002, the RO issued a decision which continued the 
50 percent rating for residuals of poliomyelitis, listed as 
weakness of the paraspinal muscles, intercostal muscles, and 
abdominal muscles, and restrictive lung disease; and the RO 
assigned a separate 10 percent rating for polio residuals of 
the right lower extremity, and a separate 10 percent rating 
for polio residuals of the left lower extremity.  The 
veteran continued to appeal for an increased rating for all 
polio residuals.  In May 2003, the Board remanded the case 
to the RO for additional action.  [Although not involved in 
the instant appeal, the Board notes that recently the RO 
granted service connection and a 30 percent rating for a 
psychiatric disorder, and based on the effects of all 
service-connected conditions, the RO granted a rating of 
total disability based on individual unemployability (TDIU 
rating).]



FINDINGS OF FACT

1.  The veteran's residuals of poliomyelitis include 
weakness of the paraspinal muscles, intercostal muscles, and 
abdominal muscles, which produce aggregate impairment 
equivalent to severe injury to Muscle Group XIX.

2.  The veteran's residuals of poliomyelitis also include 
restrictive lung disease.  Results of pulmonary function 
studies include, in pertinent part, DLCO of 44 percent 
predicted.

3.  The veteran's residuals of poliomyelitis include 
weakness of the right upper extremity which is equivalent to 
mild incomplete paralysis of all radicular groups.

4.  The veteran's residuals of poliomyelitis include 
weakness of the left upper extremity which is equivalent to 
mild incomplete paralysis of all radicular groups.

5.  The veteran's residuals of poliomyelitis include 
weakness of the right lower extremity which is equivalent to 
moderately severe incomplete paralysis of the sciatic nerve.

6.  The veteran's residuals of poliomyelitis include 
weakness of the left lower extremity which is equivalent to 
moderately severe incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Residuals of poliomyelitis involving weakness of the 
paraspinal muscles, intercostal muscles, and abdominal 
muscles are 50 percent disabling.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.20, § 4.73, Diagnostic Code 5319, 
§ 4.124a, Diagnostic Code 8011 (2003).

2.  Residuals of poliomyelitis involving restrictive lung 
disease are 60 percent disabling.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.20, § 4.97, Diagnostic Code 6840, 
§ 4.124a, Diagnostic Code 8011 (2003).

3.  Residuals of poliomyelitis involving weakness of the 
right upper extremity are 20 percent disabling.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.20, § 4.124a, Diagnostic 
Codes 8011, 8513 (2003).

4.  Residuals of poliomyelitis involving weakness of the 
left upper extremity are 20 percent disabling.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.20, § 4.124a, Diagnostic 
Codes 8011, 8513 (2003).

5.  Residuals of poliomyelitis involving weakness of the 
right lower extremity are 40 percent disabling.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.20, § 4.124a, Diagnostic 
Codes 8011, 8520 (2003).

6.  Residuals of poliomyelitis involving weakness of the 
left lower extremity are 40 percent disabling.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.20, § 4.124a, Diagnostic 
Codes 8011, 8520 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from November 
1950 to August 1952.  

Post-service treatment records show diagnosis and treatment 
for anterior poliomyelitis.  

In October 1952, the veteran filed a claim seeking service 
connection for anterior poliomyelitis.  

In January 1953, the RO issued a rating decision granting 
service connection and a 100 percent rating for anterior 
poliomyelitis.  An October 1954 RO decision decreased the 
rating to 10 percent.  An RO decision in May 1955 increased 
the rating to 30 percent.  In September 1960, the RO 
increased the rating to 40 percent.  In January 1992, the RO 
granted an increased rating to 50 percent for the veteran's 
service-connected condition, which was characterized as 
residuals of anterior poliomyelitis with muscle weakness in 
the paraspinal muscles, intercostal muscles, abdominal 
muscles, some atrophy right gastrocnemius muscle and 
fasciculations, all extremities.    

A change in benefits letter from the Social Security 
Administration, dated in April 1996, noted that the veteran 
was entitled to disability benefits.  The letter indicated 
that he had claimed he was unable to work due to multiple 
conditions, including a back disorder, decreasing endurance, 
polio, high blood pressure, diabetes, arthritis, and 
osteoporosis.

In September 1996, the veteran filed his present claim 
seeking an increased rating for residuals of poliomyelitis.  

VA medical treatment records dated from 1994 to 2003 reveal 
treatment for physical residuals of polio, as well as a 
variety of other conditions, including hypertension, 
diabetes mellitus, obesity, headaches, low back disorder, 
chronic obstructive pulmonary disease, and depression and 
anxiety.  

In June 1996, a VA physical examination was conducted.  The 
report noted the veteran's history of becoming progressively 
weaker over the past six years.  Physical examination 
revealed no signs of atrophy and good muscle bulk.  Motor 
strength testing showed approximately 90 percent normal 
strength of the proximal shoulder and girdle musculature and 
truncal musculature.  Distal strength was within normal 
limits in all four extremities.  A few fasciculations were 
noticed in both calves.  Touch and pinprick sensation were 
decreased in the hands and feet.  The report concluded with 
an impression of history of poliomyelitis with residual 
truncal and proximal upper and lower extremity weakness.  
The VA examiner noted that he did not see any evidence on 
history or examination to support the diagnosis of post-
polio syndrome at that time.  The report also noted an 
impression of superimposed peripheral neuropathy, most 
probably secondary to diabetes mellitus and which is 
probably the cause of the veteran's progressive decline in 
function over the past six years.

In March 1997, a hearing was conducted before a hearing 
officer at the RO.  At the hearing, the veteran testified 
that his residuals of polio are manifested by increasing 
fatigue and reduced physical tolerance.  He denied having 
any symptoms from his diabetes mellitus.  He also testified 
that he retired from his employment as a truck driver at the 
age of 62 due to his lack of physical endurance.  

A treatment report, dated in July 1997, noted complaints of 
sudden onset of left sided weakness beginning nine days 
earlier with some dysarthria.  Physical examination revealed 
minimal dysarthria.  Motor strength testing was 4+/5 on both 
upper extremities.  The report concluded with an impression 
of probable stroke, rule out poliomyelitis.  A subsequent 
treatment report, dated in July 1997, noted an impression of 
cerebral thrombosis with infarction.   

In September 1998, an electromyograph (EMG) examination was 
performed.  The report noted that the EMG findings may be 
consistent his post-polio condition, and that nerve 
conduction study  findings may be consistent with diabetic 
polyneuropathy.  There was no evidence of acute L4 
radiculopathy on this examination.  The report also noted 
that these findings were essentially unchanged when compared 
to the previous EMG done in December 1994.

An MRI of the spine, performed in November 1998, revealed 
severe acquired stenosis at the L4-L5 disc level, and 
bilateral spondylolithesis at L5-S1.

In December 1998, the veteran submitted an article on post-
polio syndrome which noted that up to 90 percent of the 
people with post-polio syndrome experience fatigue, often 
described as a feeling of sudden exhaustions.  

A myelogram of the spine, performed in May 1999, revealed 
severe acquired stenosis at the L4-L5 level with near 
complete cutoff of contrast column on myelography and 
bilateral nerve root cutoff at this level.  The report also 
noted multi-level degenerative changes in the spine.  

In June 1999, the veteran underwent back surgery.  In 
January 2000, he had a polysomnogram done, and was diagnosed 
with periodic limb movement disorder.   In April 2000, he 
underwent a decompressive laminectomy for lumbar canal 
stenosis.  

A July 2000 treatment report noted that after his first back 
surgery, he returned to his previous functional level.  
Following his second back surgery, the report noted that he 
did not reach his previous function level.  The report also 
noted complaints of being easy to fatigue since having 
polio, a condition which he claims was getting worse.  The 
report concluded with an assessment of deconditioning and 
generalized fatigue.  It also noted lower extremity 
weakness, worse on the right, post-polio syndrome and lumbar 
spine stenosis, status post laminectomy and disctectomy, S1 
radiculopathy, and diabetic neuropathy.  

A hospitalization report, dated in August 2000, noted normal 
muscle strength in the upper extremities.  He had slightly 
decreased strength in the lower extremities, especially in 
right ankle dorsiflexion and right great toe extension, 
which was 3/5, and right ankle plantar flexion, which was 4-
/5.  Sensations were intact throughout.  Deep tendon 
reflexes were 2+ and symmetrical in both upper extremities.  
There was trace right ankle and ankle reflexes and normal 
left knee and ankle reflexes.  There was no clonus and 
Babinski was downward.  His posture was bent forward, but he 
could stand up straight as required.  

In September 2000, a VA physical examination was conducted.  
The report noted the veteran's history of poliomyelitis 
occurring in 1952.  He reported persistent weakness and 
difficulty breathing since that time.  He indicated that he 
could ambulate about 200 feet with a walker, but would then 
have to stop and rest due to fatigue of the lower 
extremities and shortness of breath.   The report noted that 
he had been diagnosed with noninsulin dependent diabetes 
mellitus for the past nine years, and that he has been using 
a walker to ambulate since June 1999.  He underwent EMG and 
NCS testing of the lower extremities in September of 1998 
which revealed an axonopathic and demyelinative peripheral 
neuropathy consistent with diabetic neuropathy.  In 
addition, he was found to have denervation of the 
paraspinous muscles in the bilateral L4 and L5 myotones as 
well as the left S1 myotone.  Motor strength examination 
revealed strength and muscle tone in both lower extremities 
to be about 80 percent normal.  He was able to rise from his 
wheelchair and take a few steps unassisted.  He was noted to 
become short of breath with putting his shoes back on.  
Sensory examination was normal for the upper extremities.  
As for the lower extremities, vibratory sensation was absent 
at the feet and at the knees, and pain and touch sensations 
were decreased in a stocking distribution to the lower 
calves bilaterally.    Reflexes at the biceps, triceps and 
patellar tendon jerks were 1+ on the right and 3+ on the 
left.  Achilles tendon jerks were absent bilaterally.  
Plantar response was flexor on the right and extensor on the 
left.  The report concluded with a diagnosis of left upper 
extremity weakness most probably a residual from a right 
cerebral infarction that occurred four years earlier.  The 
VA examiner noted that the rationale for this being due to a 
stroke rather than poliomyelitis was that there were upper 
motor neuron signs in the left upper extremity and no lower 
motor neuron signs.  The report also noted a diagnosis of 
abdominal and thoracic weakness with probable restrictive 
lung disease, secondary to poliomyelitis, and bilateral 
lower extremity weakness, fatigue and sensory loss.  A 
subsequent notation added to the report noted a diagnosis of 
moderate restrictive pulmonary disease.  The VA examiner 
opined that residuals of poliomyelitis, diabetic peripheral 
neuropathy, and lumbar canal stenosis contributed equally to 
this lower extremity deficit.

A pulmonary function test, performed in September 2000, 
noted an interpretation of moderate restrictive disease.  
The report noted only post bronchodilator findings as the 
veteran had already used Albuterol prior to the examination.  
FEV1 was 83 percent, FEV1/FVC was 136 percent.    

In October 2001, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  

In February 2002, the veteran submitted two treatment 
reports, one dated in July 2001, the other in October 2001.  
He indicated that he had no additional evidence to submit.  
The October 2001 treatment report noted that the veteran's 
maximum Mif was 37, and that he had fasciculations, a 
history of polio, and was overweight.  The report noted that 
his lung function was not worse, and that his CT scan showed 
no interstitial disease.  The report also noted the 
physician's opinion that the veteran has dyspnea that is due 
to neuromuscular disease most likely secondary to his old 
polio.  

In April 2002, a pulmonary function test was performed.  The 
report noted that the veteran should lose weight and stop 
smoking.  The report noted that FEV1 was 43 percent 
predicted, and FEV1/FVC was 90 percent.  An addendum to the 
report noted that it is unlikely that the dyspnea will 
improve unless the veteran makes the necessary life style 
changes, and indeed is likely to cause increasing troubles 
if he does not.  

A treatment report, dated in August 2002, noted complaints 
of shortness of breath.  Pulmonary examination revealed the 
chest to be clear to auscultation bilaterally.  Diminished 
breath sounds were heard bilaterally in the bases.  There 
were no wheezes or crackles, and no cyanosis or clubbing 
noted.  Physical examination of the abdomen revealed it to 
be soft, non-tender and non-distended.  There was a shift of 
the abdominal contents to the left side of the abdomen.  
Bowel sounds were present in all four quadrants.  
Musculoskeletal examination revealed good strength through 
the extremities, rated as 4/5.  Grip strength was noted to 
be 5/5.  

An unsigned letter from FedEx Freight, dated in September 
2002, noted that the veteran was not employable as a truck 
driver.  

A VA mental examination was conducted in September 2002.  
The report of this examination noted diagnoses of obsessive 
compulsive disorder and adjustment disorder with depressed 
mood.  The VA examiner opined that there was no evidence 
obtained during the examination linking the veteran's 
obsessive compulsive disorder to his poliomyelitis, but that 
his adjustment disorder with depressed mood did appear to 
have been related to poliomyelitis.  

In November 2002, the RO issued a rating decision granting 
service connection and a 30 percent rating for an adjustment 
disorder with depressed mood.  It also granted a TDIU rating 
due to all service-connected disabilities.  

In January 2003, correspondence was sent to the veteran 
requesting that he provide the names and addresses of all 
health care providers he has been treated for his residuals 
of anterior poliomyelitis since October 2001.  The letter 
also noted that his records dated since October 2001 to the 
present would be obtained from the VA medical center.  In 
February 2003, the veteran submitted a statement indicated 
that he only receives treatment at the VA medical center.  

In April 2003, a VA neurological examination was conducted.  
The report noted the veteran's history of poliomyelitis 
beginning in 1952.  He was able to ambulate with a walker up 
to a 100 feet, and used a wheelchair when he went to the 
mall with his wife.   Pulmonary examination revealed with 
inspiration, chest excursion of only one inch, which is 
diminished, indicating weakness of the intercostals muscles 
and probable restrictive lung disease, secondary to 
poliomyelitis.  Neurological examination revealed weakness 
of all four extremities.  Proximal and distal strength in 
both the upper extremities was about 80 percent normal.  
Proximal strength in both lower extremities was about 70 
percent normal.  Distal strength of the lower extremity was 
about 40 percent normal on the right and 60 percent normal 
on the left.  The examiner estimated that residual abdominal 
muscle strength was 30 percent normal and residual 
paraspinous muscle strength was about 30 percent normal.  
Sensory examination revealed pain and tough sensation to be 
intact in both upper and both lower extremities.  
Proprioception was intact in both feet.  Biceps tendon jerk 
was absent on the right and 2+ on the left.  Triceps tendon 
jerk was 1+ on the right and 2+ on the left.  Knee jerk was 
absent on the right and 2+ on the left.  Ankle jerks were 
absent on the right and 1+ on the left.  Plantar responses 
were flexor bilaterally.  The report concluded with a 
diagnosis of poliomyelitis in September 1952 with post-polio 
syndrome beginning in the 1980s.  Neurological deficit 
includes weakness of both upper extremities, both lower 
extremities, intercostals muscles, paraspinous muscles, and 
abdominal muscles.  

In April 2003, a VA examination for respiratory disorders 
was conducted.  The report noted the veteran's history of 
having smoked cigars for years.  It also noted treatment for 
chronic obstructive pulmonary disease.  The report noted 
that he ambulates with the use of a wheelchair.  He 
indicated that he can walk about 100 feet, but doing so 
results in fatigue and shortness of breath.   The report 
indicated that he was recently hospitalized for congestive 
heart failure.  Pulmonary examination revealed the AP 
dimension to the thorax to be slightly increased for his 
body build.  Chest cage mobility was satisfactory.  He did 
cough during the examination.  Breath sounds were diminished 
in both lung bases, and there was no wheezes, rales, or 
rhonchi.  The report noted a diagnosis of restrictive lung 
disease.  The VA examiner said the veteran had a restrictive 
pattern on his spirometry.  It was noted that polio 
involvement of intercostal muscles certainly can cause a 
restrictive defect.  The doctor said a prominent cause also 
was that of heart disease especially congestive heart 
failure, which the veteran had been treated for.  The doctor 
said it was really impossible to determine what percentage 
of restriction on pulmonary function is due to polio and 
what part is due to the congestive heart failure.  It was 
noted that patients may also have some restrictive 
components even in the presence of chronic obstructive 
pulmonary disease.  The doctor noted that previous 
spirometry really revealed little in the way of obstruction, 
but a diagnosis of chronic obstructive pulmonary disease was 
made some years ago.  Pulmonary function testing revealed 
FEV1 of 45 percent predicted, FEV1/FVC of 82 percent.  Post-
bronchodilator findings revealed FEV1 of 61 percent 
predicted and FEV1/FVC of 86 percent predicted.  DLCO was 44 
percent predicted.  

II.  Analysis
 
The veteran contends that an increased rating is warranted 
for his residuals of poliomyelitis.  Through correspondence, 
rating decisions, the statement of the case, supplemental 
statements of the case, and the Board's prior remand, the 
veteran has been notified with regard to the evidence 
necessary to substantiate his claim.  Pertinent records have 
been obtained, and the veteran has been given VA 
examinations.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Disability evaluations are determined by the application of 
a schedule of ratings which are based on average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Anterior poliomyelitis is rated 100 percent when it is an 
active febrile disease.  Otherwise, it is rated based on 
residuals, with a minmum 10 percent rating.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8011.  In the present case, the 
veteran's polio is not an active febrile disease, and thus 
residuals of polio are to be identified and rated 
separately.

The RO has assigned a single 50 percent rating for polio 
residuals involving the paraspinal muscles, intercostals 
muscles, and abdominal muscles, and restrictive lung 
disease; it has assigned a 10 percent rating for polio 
residuals involving the right lower extremity; and it has 
assigned a 10 percent rating for polio residuals involving 
the left lower extremity.

As detailed below, the Board finds that physical residuals 
of polio may be rated somewhat differently than the method 
used by the RO.  The Board notes that not all of the 
residuals of polio fit neatly into diagnostic codes of the 
rating schedule, and where they do not, the polio residuals 
have been rated by analogy to a specifically listed 
condition.  38 C.F.R. § 4.20.  The Board also notes that 
there is some overlap of symptoms of service-connected polio 
residuals and symptoms of coexisting   non-service-connected 
conditions, but the Board has liberally construed the 
evidence in the veteran's favor when identifying and rating 
the service-connected polio residuals.

The medical evidence shows that the veteran's polio 
residuals cause generalized weakness of the paraspinal 
muscles, intercostal muscles, and abdominal muscles.  In the 
judgment of the Board, such aggregate diffuse weakness 
approximates impairment found in the analogous condition of 
severe injury to Muscle Group XIX.  Such disability thus 
will be assigned a 50 percent rating under 38 C.F.R. § 4.73, 
Diagnostic Code 5319.

The veteran also has restrictive lung disease, and doctors 
have adequately identified this as a polio residual.  
Results of a recent pulmonary function test included, in 
pertinent part, a DLCO of 44 percent predicted.  This DLCO 
result supports a 60 percent rating under 38 C.F.R. § 4.97, 
Diagnostic Code 6840 for restrictive lung disease.  
Accordingly, such a separate 60 percent rating will be 
assigned for the breathing problem associated with polio.

The medical evidence also shows that all four extremities 
are affected with weakness from polio residuals, and the 
degrees of such weakness are detailed in the above 
summarized evidence.  In the judgment of the Board, weakness 
of both upper extremities is equivalent to mild incomplete 
paralysis of all radicular groups, as set forth in the 
analogous rating criteria of 38 C.F.R. § 4.124a, Diagnostic 
Code 8513.  Therefore, a separate 20 percent rating for the 
right upper extremity, and a separate 20 percent rating for 
the left upper extremity, will be assigned for these polio 
residuals.  Based on the medical evidence, the Board 
estimates that weakness of both lower extremities is 
equivalent to the analogous condition of moderately severe 
incomplete paralysis of the sciatic nerve.  Accordingly, a 
separate 40 percent rating for the right lower extremity, 
and a separate 40 percent rating for the left lower 
extremity, will be assigned for these polio residuals.  

In granting the claim for an increased rating for polio 
residuals, the Board has applied the benefit-of-the-doubt 
rule.  38 U.S.C.A. § 5107(b).











ORDER

Residuals of poliomyelitis are to be separately rated as 
follows:  a single 50 percent for weakness of the paraspinal 
muscles, intercostal muscles, and abdominal muscles; a 
separate 60 percent rating for restrictive lung disease; a 
separate 20 percent rating for weakness of the right upper 
extremity; a separate 20 percent rating for weakness of the 
left upper extremity; a separate 40 percent rating for 
weakness of the right lower extremity; and a separate 40 
percent rating for weakness of the left lower extremity.  To 
this extent, the claim for an increased rating for residuals 
of poliomyelitis is granted.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

